                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: _________________
                                                              DATE FILED: 12/11/2019

              -against-
                                                                      19 Cr. 391-5 (AT)

WILKIN DE LOS SANTOS,                                                     ORDER

                       Defendant.
ANALISA TORRES, District Judge:

     It is hereby ORDERED that the parties shall appear for a bail review hearing on
December 19, 2019, at 12:00 p.m.

       SO ORDERED.

Dated: December 11, 2019
       New York, New York
